DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 06/22/2022.
Applicant’s cancelation of claims 4, 6, 11, 14-16, and 22 is acknowledged and require no further examining.  Claims 1-3, 5, 7-10, 12-13, and 17-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 13, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the monitoring device is suitable and intended for undertaking and/or arranging a change in the predefined decoration sequence … an interaction device which is suitable and intended for changing the predefined sequence” renders claim 1 to be vague and indefinite because it is unclear which device is configured to change the predefined sequence.  It is unclear if the predefined decoration sequence is to be change by the monitoring device or the interaction device.  For examining purposes, the interaction device is interpreted to change the predefined sequence and the monitoring device is interpreted to monitor the printed containers.  Since the interaction device is conducting the change of the predefined sequence, claims 5, 7, and 18 are interpreted to claim the interaction device conducting the change.
Regarding claim 2, the phrase “an after-production and/or intermediate production of at least one container” renders claim 2 vague and indefinite because it is unclear if the container is the same or different from the already claimed container.  Claim 2 is dependent of claim 1 and claim 1 disclose the apparatus is configured to print on a group of containers with a predefined sequence of image elements.  It is unclear if the container of claim 2 is the same or different from the group of containers to be printed on.  For examining purposes, the phrase is interpreted as “an after-production and/or intermediate production of at least one additional container”.
Regarding claim 13, the phrase “an after-production and/or intermediate production of at least one container” renders claim 13 vague and indefinite because it is unclear if the container is the same or different from the already claimed container.  Claim 13 is dependent of claim 12 and claim 12 disclose the apparatus is configured to print on a group of containers with a predefined sequence of image elements.  It is unclear if the container of claim 13 is the same or different from the group of containers to be printed on.  For examining purposes, the phrase is interpreted as “an after-production and/or intermediate production of at least one additional container”.
Regarding claim 19, the phrase “a specialized monitoring process” renders claim 19 vague and indefinite because it is unclear what makes the monitoring process “specialized”.  The monitoring process is dependent on at least one predefined parameter.  It is unclear what further feature renders the monitoring process “specialized”.  For examining purposes, the prior art that discloses the monitoring process dependent on at least one predefined parameter is interpreted to disclose the specialized monitoring process.
Regarding claim 19, the phrase “carrying out a specialized monitoring process … derived from the predetermined parameter which monitoring process should be performed” also renders claim 19 vague and indefinite because it is unclear how the monitoring process is carried out in order to determine which monitoring process to perform.  The monitoring device is disclosed to carry out a monitoring process, and then derive which monitor process to perform.  It is unclear how the monitoring process is carried out when which monitoring process to perform has not been selected.  For examining purposes, the prior art that discloses deriving an action from the predefined parameter is interpreted to disclose the feature.
Claims 3, 5, 7-10, 18, and 20-21 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-9, 12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Spirito et al. (7171796).
It should be pointed out that, in an apparatus claim, the functional description is being treated as functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Regarding claim 1, Lauterback discloses an apparatus (1) for treating containers (10), said apparatus comprising:
a first container treatment device (4) configured to provide a decoration on the containers (10),
wherein the first container treatment device (4) comprises a direct printing device;
a second container treatment device (6) configured to provide a decoration on the containers (10),
wherein the second container treatment device (4) comprises a direct printing device, and
wherein the decoration is provided according to a predefined printing parameter;
a transport device (24, 52, 54) configured to supply and/or discharge the containers (10) treated by the first container treatment device (10) along a predefined path; and
a monitoring device (8, 32, 34) configured to monitor the treated containers (10) with respect to the decoration applied by the first container treatment device (4),
wherein the monitoring device (8, 32, 34) has a memory device (32) in which is stored the decoration to be applied by the first container treatment device (4) to the containers (10) to be treated; and
a interaction device (14, 16) configured to, depending on the monitoring result, undertake and/or arrange a change in the determined printing parameter of the first (4) and/or second (6) container treatment device.
(Figure 1 and Page 2 paragraph 4, Page 6 paragraph 24, 25, Page 7 paragraph 26, Page 10 paragraph 41, Page 11 paragraph 45, 47, Page 13 paragraph 57, 59)
However, Lauterback does not disclose the decorations on the containers are different from each other, and do not disclose the process of changing the decoration sequence.
Eve et al. disclose an printing apparatus for printing on a container, wherein each container has a different image printed on them. (Column 2 lines 27-31, 52-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating images on containers different from each other as taught by Eve et al., since column 2 lines 15-22 of Eve et al. states such a modification would make it economically viable to mix a larger number of products with different images.
Spirito et al. disclose a machine (4) configured to receive a predefined sequence of products, wherein the machine comprises a monitoring device (15) configured to detect a faulty product, and wherein the machine is also configured to change the sequence based on the monitoring device. (Column 2 lines 27-35, Column 3 lines 36-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback and Eve et al. by incorporating the process of changing the sequence as taught by Spirito et al., since column 1 lines 36-41 of Spirito et al. states such a modification would help prevent the forming of an incomplete group of products.
When modifying Lauterback and Eve et al. in view of Spirito et al., the monitoring device will determine a change is required, and based on this result, the interaction device will change the predefined sequence of image elements to be printed.
Regarding claim 3, Lauterback modified by Eve et al. and Spirito et al. disclose the change in the decoration sequence is achieved by a change in the number and the order of the decorations to be applied to the containers (Lauterback – 10) by the first container treatment device (Lauterback – 4). (Spirito et al. – Column 3 lines 36-63, Column 4 lines 19-30)
Regarding claim 7, Lauterback modified by Eve et al. and Spirito et al. disclose the interaction device (Lauterback – 14, 16) is configured to undertake and/or arranging a change in the predefined decoration sequence with respect to the image element without transmission of a different image element to the direct printing machine (Lauterback – 4, 6). (Lauterback – Page 6 paragraph 24, 25, Page 11 paragraph 47, Page 13 paragraph 57) (Spirito et al. – Column 3 lines 52-63)
Regarding claim 8, Lauterback disclose the printing machine is adapted or changed in response to the inspection by the monitoring device. (Page 6 paragraph 24)  Since the monitoring device and the printing machine are situated at different locations on the apparatus, and, in order for the printing machine to be adapted or changed, the monitoring device is interpreted to transmit the change to the printing machine.
Therefore, Lauterback modified by Eve et al. and Spirito et al. is interpreted to disclose, depending on the result of the monitoring performed by the monitoring device (Lauterback – 8, 32, 34), a signal is transmitted to the direct printing machine (Lauterback – 4, 6), and, in response to the transmitted signal, the predefined decoration sequence to be printed by the direct printing machine is changed, and/or a set of image elements is stored in a memory device of the printing machine (Lauterback – 4, 6). (Lauterback – Page 6 paragraph 24, Page 13 paragraph 59) (Spirito et al. – Column 3 lines 52-63)
Regarding claim 9, Lauterback modified by Eve et al. and Spirito et al. disclose the interaction device (Lauterback – 14, 16) has a communication connection between the direct printing machine (Lauterback – 4, 6) and the monitoring device (Lauterback – 8, 32, 34). (Lauterback – Page 13 paragraph 56, 59)
Regarding claim 12, Lauterback disclose a method for treating containers with:
first container treatment device (4) configured to provide a decoration on the containers (10),
wherein the first container treatment device (4) comprises a direct printing device;
a second container treatment device (6) configured to provide a decoration on the containers (10),
wherein the second container treatment device (4) comprises a direct printing device, and
wherein the decoration is provided according to a predefined printing parameter;
a transport device (24, 52, 54) configured to supply and/or discharge the containers (10) treated by the first container treatment device (10) along a predefined path; and
a monitoring device (8, 32, 34) configured to monitor the treated containers (10) with respect to the decoration applied by the first container treatment device (4),
wherein the monitoring device (8, 32, 34) has a memory device (32) in which is stored the decoration to be applied by the first container treatment device (4) to the containers (10) to be treated; and
a interaction device (14, 16) configured to, depending on the monitoring result, undertake and/or arrange a change in the determined printing parameter of the first (4) and/or second (6) container treatment device,
wherein the method comprising the steps of:
printing the containers (10) with the decoration being an image element;
monitoring the printed containers (10) with respect to an image element applied by the direct printing machine (20); and
depending on the monitoring result, undertake and/or arrange a change in the determined printing parameter of the first (4) and/or second (6) container treatment device.
(Figure 1 and Page 2 paragraph 4, Page 6 paragraph 24, 25, Page 7 paragraph 26, Page 10 paragraph 41, Page 11 paragraph 45, 47, Page 13 paragraph 57, 59)
However, Lauterback does not disclose the decorations on the containers are different from each other, and do not disclose the process of changing the decoration sequence.
Eve et al. disclose an printing apparatus for printing on a container, wherein each container has a different image printed on them. (Column 2 lines 27-31, 52-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating images on containers different from each other as taught by Eve et al., since column 2 lines 15-22 of Eve et al. states such a modification would make it economically viable to mix a larger number of products with different images.
Spirito et al. disclose a machine (4) configured to receive a predefined sequence of products, wherein the machine comprises a monitoring device (15) configured to detect a faulty product, and wherein the machine is also configured to change the sequence based on the monitoring device. (Column 2 lines 27-35, Column 3 lines 36-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback and Eve et al. by incorporating the process of changing the sequence as taught by Spirito et al., since column 1 lines 36-41 of Spirito et al. states such a modification would help prevent the forming of an incomplete group of products.
When modifying Lauterback and Eve et al. in view of Spirito et al., the monitoring device will determine a change is required, and based on this result, the interaction device will change the predefined sequence of image elements to be printed.
Regarding claim 18, Lauterback modified by Eve et al. and Spirito et al. disclose the interacting device (Lauterback – 14, 16) is configured for undertaking and/or arranging a change in assignment of the image element stored in the memory device (Lauterback – 32). (Lauterback – Page 2 paragraph 6, Page 13 paragraph 59)
Regarding claim 19, Lauterback modified by Eve et al. and Spirito et al. disclose the monitoring device (Lauterback – 8, 32, 34) is configured to carry out a specialized monitoring process depending on at least one predefined parameter and deriving from the predefined parameter which monitoring process should be performed and/or which portion of the container to be monitored is monitored or inspected, and/or which comparison to performed. (Lauterback – Page 6 paragraph 24, page 7 paragraph 27, page 8 paragraph 34)
Regarding claim 20, Lauterback modified by Eve et al. and Spirito et al. disclose the interaction device (Lauterback – 14, 16) is configured, without interrupting the printing operation of the direct printing machines (Lauterback – 4, 6), changing the predefined sequence of the image elements to be printed by said direct printing machines (Lauterback – 4, 6) and/or modifying the set of images elements stored in the memory device (Lauterback – 32) of a respective direct printing machines (Lauterback – 4, 6). (Folkins et al. – Column 11 lines 28-33, Column 14 line 41-46)
Regarding claim 21, Lauterback modified by Eve et al. and Spirito et al. disclose, without interrupting the printing operation of the direct printing machines (Lauterback – 4, 6), the predefined sequence of the image elements to be printed by said direct printing machines (Lauterback – 4, 6) is changed via the interaction device (Lauterback – 14, 16) and/or the set of images elements stored in the memory device (Lauterback – 32) of a respective direct printing machines (Lauterback – 4, 6) is modified via the interaction device (Lauterback – 14, 16). (Lauterback – Page 13 paragraph 56, 59) (Folkins et al. – Column 11 lines 28-33, Column 14 line 41-46)

Claims 2, 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Spirito et al. (7171796) as applied to claims 1 and 12 respectively, and further in view of reference Verhaag (6069704).
Regarding claim 2, Lauterback modified by Eve et al. and Spirito et al. disclose the claimed invention as stated above but do not disclose conducting an after-production and/or intermediate production of at least one additional container.
Verhaag disclose a printing apparatus configured to: print a determined sequence; receive a new printing job; and to append the new printing job into the determined sequence. (Column 2 lines 47-59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the process of appending the determined decoration with the new decoration as taught by Verhaag, since column 2 lines 44-46, 65-67 of Verhaag states such a modification would allow the apparatus to operate more efficiently.
Verhaag states the new printing is appended to the remained of the previously scheduled sequence.  Therefore, the process of appending the sequence is interpreted as conducting an after-production of at least one additional printing.
Regarding claim 5, Lauterback modified by Eve et al., Spirito et al., and Verhaag disclose monitoring device is configured to append a further decoration to the predefined decoration sequence and/or for inserting a further decoration into the predefined decoration sequence. (Verhaag – Column 2 lines 47-59)
Regarding claim 13, Lauterback modified by Eve et al. and Spirito et al. disclose the claimed invention as stated above but do not disclose conducting an after-production and/or intermediate production of at least one additional container.
Verhaag disclose a printing apparatus configured to: print a determined sequence; receive a new printing job; and to append the new printing job into the determined sequence. (Column 2 lines 47-59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the process of appending the determined decoration with the new decoration as taught by Verhaag, since column 2 lines 44-46, 65-67 of Verhaag states such a modification would allow the apparatus to operate more efficiently.
Verhaag states the new printing is appended to the remained of the previously scheduled sequence.  Therefore, the process of appending the sequence is interpreted as conducting an after-production of at least one additional printing.
Regarding claim 17, Lauterback discloses an apparatus (1) for treating containers (10), said apparatus comprising:
a first container treatment device (4) configured to provide a decoration on the containers (10),
a second container treatment device (6) configured to provide a decoration on the containers (10),
wherein the decoration is provided according to a predefined printing parameter;
a transport device (24, 52, 54) configured to supply and/or discharge the containers (10) treated by the first container treatment device (10) along a predefined path; and
a monitoring device (8, 32, 34) configured to monitor the treated containers (10) with respect to the decoration applied by the first container treatment device (4),
wherein, depending on the monitoring result, the monitoring device (8, 34) is configured to undertake and/or arrange a change in the determined printing parameter of the first (4) and/or second (6) container treatment device.
(Figure 1 and Page 2 paragraph 4, Page 6 paragraph 24, 25, Page 7 paragraph 26, Page 10 paragraph 41, Page 11 paragraph 45, 47, Page 13 paragraph 57, 59)
However, Lauterback does not disclose the decorations on the containers are different from each other, and do not disclose the process of appending the sequence is interpreted as conducting an after-production of at least one additional printing.
Eve et al. disclose an printing apparatus for printing on a container, wherein each container has a different image printed on them. (Column 2 lines 27-31, 52-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating images on containers different from each other as taught by Eve et al., since column 2 lines 15-22 of Eve et al. states such a modification would make it economically viable to mix a larger number of products with different images.
Spirito et al. disclose a machine (4) configured to receive a predefined sequence of products, wherein the machine comprises a monitoring device (15) configured to detect a faulty product, and wherein the machine is also configured to change the sequence based on the monitoring device. (Column 2 lines 27-35, Column 3 lines 36-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback and Eve et al. by incorporating the process of changing the sequence as taught by Spirito et al., since column 1 lines 36-41 of Spirito et al. states such a modification would help prevent the forming of an incomplete group of products.
When modifying Lauterback and Eve et al. in view of Spirito et al., the monitoring device will determine a change is required, and based on this result, the interaction device will change the predefined sequence of image elements to be printed.
Verhaag disclose a printing apparatus configured to: print a determined sequence; receive a new printing job; and to append the new printing job into the determined sequence. (Column 2 lines 47-59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the process of appending the determined decoration with the new decoration as taught by Verhaag, since column 2 lines 44-46, 65-67 of Verhaag states such a modification would allow the apparatus to operate more efficiently.
Verhaag states the new printing is appended to the remained of the previously scheduled sequence.  Therefore, the process of appending the sequence is interpreted as conducting an after-production of at least one additional printing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Lauterback DE 102014116201 in view of references Eve et al. (6658817) and Spirito et al. (7171796) as applied to claim 8 above, and further in view of reference Albert (6267057).
Regarding claim 10, Lauterback modified by Eve et al. and Spirito et al. disclose the claimed invention as stated above, but do not explicitly disclose predefined change to the predefined decoration sequence.
Albert disclose a printing apparatus configured to: create and store predetermined changes; and modify the printing apparatus do the predetermined changes. (Figure 1 and Column 1 lines 32-38)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Lauterback by incorporating the predetermined changes as taught by Albert, since column 2 lines 29-34 of Albert states such a modification would allow for consistency of printing operation.

Response to Arguments
The Amendments filed on 06/01/2022 have been entered.  Applicant’s cancelation of claims 4, 6, 11, 14-16, and 22 is acknowledged and require no further examining.  Claims 1-3, 5, 7-10, 12-13, and 17-21 are pending and examined below.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Claims, Examiner withdraws the Drawing objections.

In response to the arguments of the objection toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claims objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), Examiner finds the arguments not persuasive.
Application states:
Claim 19 is rejected under 35 U.S.C. 112(b) because “carrying out a specialized monitoring process” is vague and indefinite.  Applicant respectfully disagrees.  Clear support and clarity may be found at least at paragraphs [0035] and [0036] of Applicant’s published U.S. patent application.

In paragraphs 35 and 36 of Applicant’s published US patent application, the monitoring device is disclosed to receive a predefined parameter to determine which region or characteristic of the container to monitor.  The US patent application does not disclose or explicitly define a “specialized monitoring process”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Applicant states:
Furthermore, the examiner is of the opinion that it is unclear how the monitoring process is carried out in order to determine which monitoring to perform.  The monitoring process to be conducted is derived from the predefined parameter.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 19 discloses the “monitoring device (50, 52) is suitable and intended for carrying out a specialized monitoring process depending on at least one predefined parameter and deriving from the predefined parameter which monitoring process should be performed”.  This implies the monitoring device is conducting a “specialized” process to determined or derived which monitoring process to conduct.  It is unclear how the monitoring device derives which process to conduct while conducting said process.  For example, it is unclear how a person decides which flavor of ice cream to eat while eating said ice cream.
In paragraphs 35 and 36 of Applicant’s published US patent application, the monitoring device is understood to receive a predefined parameter to determine which region or characteristic of the container to monitor.  This implies information (i.e. predefined parameter) is given to the monitoring device prior to the monitoring device conducts any process.  

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Lauterback DE 102014116201 modified by references Eve et al. (6658817) and Folkins et al. (7264328), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Spirito et al. (7171796).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 12, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731